
	

113 HRES 144 IH: Expressing support for designation of April 2013 as National Congenital Diaphragmatic Hernia Awareness Month.
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 144
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mrs. Roby (for
			 herself and Mr. Holding) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of April
		  2013 as National Congenital Diaphragmatic Hernia Awareness
		  Month.
	
	
		Whereas congenital diaphragmatic hernia occurs when the
			 diaphragm fails to fully form, allowing abdominal organs to migrate into the
			 chest cavity and prevent lung growth;
		Whereas the Centers for Disease Control and Prevention
			 defines congenital diaphragmatic hernia as a birth defect;
		Whereas congenital diaphragmatic hernia occurs in 1 of
			 every 2,500 births;
		Whereas congenital diaphragmatic hernia affects
			 approximately 1,600 babies each year in the United States;
		Whereas the majority of congenital diaphragmatic hernia
			 patients have underdeveloped lungs or poor pulmonary function;
		Whereas congenital diaphragmatic hernia patients often
			 endure long-term complications, including pulmonary hypertension, pulmonary
			 hypoplasia, asthma, gastrointestinal reflex, feeding disorders, and
			 developmental delays;
		Whereas congenital diaphragmatic hernia survivors
			 sometimes endure long-term mechanical ventilation dependency, skeletal
			 malformations, supplemental oxygen dependency, enteral and parenteral
			 nutrition, and hypoxic brain injury;
		Whereas congenital diaphragmatic hernia patients have a
			 survival rate ranging from 62 percent to 90 percent depending on the severity
			 of the defect, the treatment available at delivery, and whether extracorporeal
			 membrane oxygenation must be used;
		Whereas congenital diaphragmatic hernia has affected more
			 than 600,000 babies throughout the world since 2000;
		Whereas babies born with congenital diaphragmatic hernia
			 endure extended hospital stays in intensive care with multiple
			 surgeries;
		Whereas congenital diaphragmatic hernia is as common a
			 birth defect as spina bifida and cystic fibrosis;
		Whereas congenital diaphragmatic hernia is diagnosed in
			 utero in only 75 percent of cases;
		Whereas congenital diaphragmatic hernia is treated through
			 mechanical ventilation, extracorporeal membrane oxygenation machines (commonly
			 known as heart and lung bypass machines) and surgical
			 repair;
		Whereas patients often outgrow congenital diaphragmatic
			 hernia surgical repair, leading to reherniation and requiring additional
			 surgery;
		Whereas the occurrence of congenital diaphragmatic hernia
			 does not discriminate based on race, gender, or socioeconomic status;
		Whereas the cause of congenital diaphragmatic hernia is
			 unknown;
		Whereas the average hospital bill for a congenital
			 diaphragmatic hernia patient is $500,000;
		Whereas the total annual cost of medical care for children
			 with congenital diaphragmatic hernia in the United States is more than
			 $800,000,000; and
		Whereas the month of April 2013 would be an appropriate
			 month to designate as National Congenital Diaphragmatic Hernia Awareness
			 Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Congenital Diaphragmatic Hernia Awareness Month;
			(2)declares that
			 steps should be taken to—
				(A)raise awareness of
			 and increase public knowledge about congenital diaphragmatic hernia;
				(B)inform minority
			 populations in the United States about congenital diaphragmatic hernia;
				(C)disseminate
			 information on the importance of good neonatal care for congenital
			 diaphragmatic hernia patients;
				(D)promote good
			 prenatal care and the use of ultrasounds to detect congenital diaphragmatic
			 hernia in utero; and
				(E)encourage research
			 on congenital diaphragmatic hernia in order to discover its causes, develop
			 treatments, and find a cure; and
				(3)calls on the
			 people of the United States, interest groups, and affected persons to—
				(A)promote awareness
			 of congenital diaphragmatic hernia;
				(B)take an active
			 role in the fight against this devastating birth defect; and
				(C)observe National
			 Congenital Diaphragmatic Hernia Awareness Month with appropriate ceremonies and
			 activities.
				
